        UNITED STATES DISTRICT COURT
        EASTERN DISTRICT OF NEW YORK


          TRIPLENET PRICING, INC.,

                                  Plaintiff,                            Case No. 1:19-cv-05990-WFK-CLP
                    -against-
                                                                        STIPULATION
          MECHANIX WEAR, LLC,

                                  Defendant.


                   IT IS HEREBY STIPULATED AND AGREED by and between the undersigned counsel

        for the parties that:

                   1.     The time for Defendant Mechanix Wear, LLC to answer or otherwise respond to

        the Complaint in the above-captioned action, which originally expires on December 6, 2019, is

        hereby extended through and including February 4, 2020; and

                   2.     Nothing in this Stipulation shall be construed as a waiver of any of Defendant’s

        rights or defenses, all of which are hereby expressly reserved.

                   No previous extension has been requested or granted by this Court.

        Dated: New York, New York
               December 3, 2019

          ANTAR LAW FIRM, PLLC                                FOLEY & LARDNER LLP


          /S/ Solomon E. Antar [SEA-7804]
                                                              s/Robert S. Weisbein
                                                              ________________________
          _______________________
          Solomon E. Antar                                    Robert S. Weisbein
          26 Court St., Suite 1200                            90 Park Avenue
          Brooklyn, NY 11242                                  New York, NY 10016
          Tel: (516) 393-2272                                 Tel.: (212) 682-7474

          Attorneys for Plaintiff Triplenet                   Attorneys for Defendant Mechanix
          Pricing, Inc.                                       Wear, LLC


4852-8695-6718.1
        SO ORDERED:


        __________________________________________
        UNITED STATES MAGISTRATE JUDGE,
        CHERYL L. POLLAK




                                              2
4852-8695-6718.1
